On Rehearing.
Breaux, J.
While it is of importance that the court should not invade the province of the jury, and that the judge should not give his opinion upon the facts, though the jury should be left to ascertain the facts for themselves, without a suggestion or influence of any kind, yet courts have not, with any degree of propriety, gone to the length of reversing a verdict for a playful remark to counsel for defendant, such as, “You seem to want no testimony except what suits your side of the case.” It was, the judge certifies, an utterance to counsel, made good humoredly, without the least intention of influencing the jury.
*465In regard to another point raised in argument and urged on the application for a rehearing, the court certifies in the bill of exception that the defendant assumed as a fact that which it was incumbent upon him to prove.
It is manifest that the issue of marriage was not raised in the District Court, and that only incidentally the word wife was used, and that in consequence the court was persuaded that there was no proof that the defendants were husband and wife.
In a case of this gravity the question of marriage was of the greatest importance, if one of the defendants relied upon the presumption of marital coercion of the husband as a ground of defence. The inference is unavoidable. The trial judge was surprised that attention was not in the first place directed to the marriage, if there was a marriage, and, in the second place, to the presumption arising therefrom. If there was no marriage, as stated by the trial judge, the principle that the court may refuse to instruct the jury on a point upon which there is no evidence,.direct or indirect, applies.
But be this as it may, we do not rest our conclusion entirely upon that ground. In regard to marital coercion, the presumption of inao-cenee does not necessarily arise in all cases.
Mr. Wharton in his Treatise on Homicides, par. 831, says: If a husband and wife jointly commit a murder they have been held to be co-principals, as the doctrine of presumed coercion doesnot apply to murder.
Such is also the conclusion of Archibold, Vol. 1, p. 45: a wife who commits treason, murder or robbery, in the company of her husband, is not to be excused.
Russell on Crimes states the principle: “If she be guilty of treason, murder or robbery, in company with or by coercion of her husband, she is punishable as much as if she were sole” (p. IV, Vol. 1).
Coercion, says Desty, has no application to capital offences (par. 16).
There being a question whether any evidence, such as required, was brought at all to the attention of the jury to prove marriage; and the presumption of coercion, as announced, having been considered, we think that our previous decision should remain as it is.
The requested charge was to have pronounced a verdict of not guilty, if there was marital coercion. In a ease of murder the judge could refuse to so charge. (There was no question before the court *466in regard to a lesser crime of the same nature of a lower degree of homicide.)
For the reasons now given and for those heretofore assigned by us in this ease on the original hearing, it is ordered, adjudged and de - creed that the judgment of the lower court is affirmed.